Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Aug. 14, 2020 has been entered.
Currently, Claims 1-22 are pending. Claims 13-22 are examined on the merits. Claims 1-12 are withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Election/Restrictions
Claims 1-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 26, 2019.
Group II (Claims 13-21), the species trehalose in the reply filed on April 26, 2019 is acknowledged. The traversal is on the ground(s) that there is no undue burden to examine all the groups and species. This is not found persuasive because a search of one group is not coextensive with the search of the other groups. Thus, it would be burdensome to search the entire claims.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-22 are rejected under 35 U.S.C. 103 as being unpatentable over Shibahara (US 2005/0090511 A1) in view of Slavin et al. (2003, Nutrition, 19: 549-552), Huang et al. (US 2012/0329736 A1) and Quan et al. (from IDS, US 7815960 B2).

However, Shibahara does not teach about 250-1500 mg green tea extract comprising at least 90% w/w catechins, about 1 g-8 g partially hydrolyzed guar gum, about 15 mg to about 250 mg L- theanine, trehalose, from about 250 mL to about 1 Liter of a liquid.
Slavin et al. teaches partially hydrolyzed guar gum (PHGG) is a water-soluble dietary fiber that can be used in beverages for treating diarrhea in septic patients (Abstract, Results).  The 5 g/d of PHGG decreased irritable bowel symptoms (page 550, right column, paragraph 2).  
Huang et al. teaches a method of treating acute diarrhea with green tea extracts to treat loose stool [0191].
As for at least 95% catechin, Quan et al. teaches a method of preparing a green tea extract which results in an extract composition having a total polyphenol content of from about 15-95% w/w (column 2, lines 53-59) for use as a green tea 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to make a composition comprising about 250-1500 mg green tea extract comprising at least 90% w/w catechins, about 1 g-8 g partially hydrolyzed guar gum, about 15 mg to about 250 mg L- theanine of the active agent combination for the following reasons.  The reference does teach the composition for treating diarrhea.  Shibahara teaches a method of preventing or treating an infectious disease with theanine [0010] in range of 100 microgram/kg body weight/day -800 mg/kg body weight/day [0028].  Slavin et al. teaches partially hydrolyzed guar gum (PHGG) is a water-soluble dietary fiber that can be used in beverages for treating diarrhea in septic patients (Abstract, Results).  The 5 g/d of PHGG decreased irritable bowel symptoms (page 550, right column, paragraph 2).  Quan et al. teaches a method of preparing a green tea extract which results in an extract composition having a total polyphenol content of from about 15-95% w/w (column 2, lines 53-59) for use as a green tea beverage (Abstract). Polyphenols refers to catechins from a camellia sinensis plant (column 5, lines 41-42).  Thus, it would have been obvious to make a concentrated composition containing L-theanine, catechin, and PHGG for use as a supplement to the diet.  Additionally, the amount of a specific ingredient in a composition that is used for a particular purpose (the composition itself or that particular ingredient) is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re 
It is obvious to substitute trehalose for sweeteners because isomers are considered obvious to substitute for one another (see MPEP 2144.09).  Since isomers are structurally similar, an artisan of ordinary skill would reasonably expect that the isomers would function equivalently to each other.  This reasonable expectation of success provides the motivation for the substitution.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add PHGG, L-theanine, and catechins because these ingredients are used in liquid formulation as a beverage for treating diarrhea as taught by the references above.  Slavin et al. teaches partially hydrolyzed guar gum (PHGG) is a water-soluble dietary fiber that can be used in beverages for treating diarrhea in septic patients (Abstract, Results).  Huang et al. teaches a method of treating acute diarrhea with green tea extracts to treat loose stool [0191].  Shibahara teaches a method of preventing or treating an infectious disease with theanine [0010] in range of 100 microgram/kg body weight/day -800 mg/kg body weight/day [0028].  The infectious disease is a virus infectious disease [0067] causing diarrhea [0096].  

The reference does not specifically teach adding the ingredients in the amounts claimed by Applicant in about 250 mL to about 1 Liter of a liquid.  However, the reference does teach the composition for a beverage to treat diarrhea.  The amount of a specific ingredient in a composition that is used for a particular purpose (the composition itself or that particular ingredient) is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Thus, optimization of general conditions is a routine practice that would be obvious for a person of ordinary skill in the art to employ.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of applicant’s invention.

Conclusion
	No claim is allowed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERYNE CHEN whose telephone number is (571)272-9947.  The examiner can normally be reached on Monday-Friday 9-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Catheryne Chen                                              Examiner Art Unit 1655
/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655